 

Exhibit 10.2

 



Employment Agreement

  

Between

 

Employer: Enigma Technology International Corporation

 

Employee: WAI Hok Fung HKID:

 

For valuable consideration, the employer and the employee agree as follows:

 

1. Duties and Job Description

 

1.1. The employee is employed in the position of General Manager and will
undertake all necessary duties as are generally performed by individuals who are
employed in such a capacity.

 

1.2. The employee also agrees to perform further duties incidental to the
general job description.

 

1.3. The position is full time necessarily based in Hong Kong.

 

2. Period of employment

 

2.1. The employee will commerce on 1st October 2019 to 1st October 2022. The
employer may, in its absolute discretion, terminate the employee’s employment
with one month notice or cause.

 

2.2. The working hours of the position shall be from 9:30 am to 5:30 pm Monday
to Friday (inclusive).

 

3. Remuneration

 

3.1. Your monthly basic salary will be HK$45,000 at each month-end. It will be
calculated on a pro-rata basis if you join in apart month. Your salary is
confidential information which should not be shared or discussed with any
colleague or outsider.

 

3.2. The employee will also be given the following benefits:



 

You are entitled to 14 working days’ annual leave for each completed year of
service with us. You will be allocated leave on a pro-rata basis for periods of
less than a full year. The leave accrues on a pro-rata basis and must be taken
by 31 December each year.

 



 

 

 

4. Discipline

 

The employee agrees to abide by all the rules and regulations of the employer at
all times while employed.

 

5. Termination

 

Employment of the employee under this agreement may be terminated:

 

(A) By you giving to 3 month notice in writing, or payment in lieu of notice in
which case your employment under this agreement terminates with effect from the
date from which such payment in lie of notice is calculated and all salary,
gratuity, benefits, allowances, entitlements and perquisites under this
agreement cease to accrue from the date of termination; or

 

(B) By giving you 3 month notice in writing, or paying you three month’s wages
in lieu of notice of termination in which case your employment under this
agreement terminates with effect form the date form which such payment in lieu
of notice is calculated and all salary, gratuity, benefit, allowances,
entitlements and perquisites under this agreement cease to accrue from the date
of termination.

 

6. Entire agreement

 

6.1. No modification of this employment agreement will be effective unless it is
in writing and is signed by both the employer and the employee.

 

6.2. This employment agreement binds and benefits both parties and any
successors.

 

6.3. This employment agreement is governed by the laws of Hong Kong.

 

6.4. This employment agreement and any accompanying ‘offer of employment’ is the
entire agreement between the employer and employee.

 

6.5. The employee also agrees to sign and/or execute any further document
necessary to allow the employer the right, title or patent to any such
inventions or creations.

 



 

 

 

7. Non-solicitation

 

The employee agrees that he will not solicit or approach any of the employer’s,
customers, clients or suppliers upon the discharge of this employment agreement.
The employee recognizes the employer’s legitimate business interest in respect
of the employer’s, customers, clients and suppliers and as such agrees that any
breach of this clause shall entitle the employer to injunctive relief and/or
liquidated damages and/or account of profits for any said breach or otherwise.

 

8. Execution

 

THE ABOVE TERMS ARE OFFERED BY THE EMPLOYER AND ACCEPTED BY THE EMPLOYEE AND
EVIDENCED BY REQUISTE AND DULY AUTHORIZED SIGNATURES ON THE DATE WRITTEN BELOW.

 



Signed by Employer   Signed by Employee             /s/ Ratanaphon Wongnapachant
  /s/ Wai Hok Fung       Director: Ratanaphon Wongnapachant   Wai Hok Fung      
Date: 1st October, 2019   Date: 1st October, 2019

 





 

